Per Wilson, Chief Justice:(1)  This motion must be granted. The case is too clear to admit of doubt. I cannot conceive upon what ground the judge of the Court below refused to grant the relator’s motion. It was impossible for the plaintiff to file an account, unless he manufactured one for the occasion. The statute only requires an account to be filed where the action is in reality brought upon an account. The object of the statute is to apprize the defendant of the precise nature of the claim which he is called upon to answer. The filing of an account, when the plaintiff had no claim besides the note, would not have given the defendants any additional information. Besides, the offer to file the stipulation removed all doubts, if any could possibly exist before, as to the exact nature of the plaintiff’s demand. Let a peremptory writ issue. Motion allowed. Note. See the case of The People ex rel. R. C. Bristol v. John Pearson, and note, 2 Scam.   Smith and Lockwood, Justices, not having been present at the argument of this cause at the last June term, gave no opinion.